DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 19 September 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-6 and 8-13 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-13 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “wherein said commands include commands to move said the frame and tapping machine in a precise manner through the four positions required by one or more of American Society for Testing and Materials (ASTM) Test Methods E1007, E492, and standard tests for Impact Insulation Class (IIC), Apparent Impact Insulation Class (AIIC), and Field Impact Insulation Class (FIIC)”, however, based on the currently provided claim language it is unclear how the controller selects which test method/standard to use in order to generate said commands to move through the four positions, and therefore claim 1 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.  
	Regarding claims 2-6, these claims are dependent upon independent claim 1 and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 8, Applicant provides the claim limitation, “wherein said commands include commands to move said the frame and tapping machine in a precise manner through the four positions required by one or more of American Society for Testing and Materials (ASTM) Test Methods E1007, E492, and standard tests for Impact Insulation Class (IIC), Apparent Impact Insulation Class (AIIC), and Field Impact Insulation Class (FIIC)”, however, based on the currently provided claim language it is unclear how the controller selects which test method/standard to use in order to generate said commands to move through the four positions, and therefore claim 1 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.  
	Regarding claims 9-13, these claims are dependent upon independent claim 1 and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112 rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2017/0357270 A1) in view of Pinsky et al (US 2015/0257355 A1, hereinafter Pinsky).
Regarding claim 1, Russell discloses a robotic platform for a tapping machine, the robotic platform comprising: 
at least one sensor (Figure 3A, sensor 306, 308; at least as in paragraphs 0081-0084, wherein the sensors may be vision sensors (i.e. stereo cameras)); 
a controller (Figure 1, controller 108; at least as in paragraph 0040 and 0043); 
a frame (Figure 3B, top surface 344) for receiving an article/object (i.e. a tapping machine) (at least as in paragraph 0087, wherein the top surface 344 of the AGV 340 may be used to place boxes or other objects for transport between different locations, and further wherein said AGV’s may have different shapes and sizes depending on the type of item/object being transported through the environment); and 
a motor (Figure 1, mechanical components 110) attached to the frame for moving the frame with the article/object (i.e. tapping machine) received thereon and connected to the controller (at least as in paragraphs 0051, wherein the motor is configured to move the vehicle system); 
wherein the frame is configured to hold an article/object (i.e. a tapping machine), wherein the motor is configured to receive commands from the controller, wherein the motor is further configured to move the frame and article object (i.e. tapping machine), wherein said commands include commands to move said the frame and article/object in a precise manner through the four positions required by one or more of American Society for Testing and Materials (ASTM) Test Methods E1007, E492, and standard tests for Impact Insulation Class (IIC), Apparent Impact Insulation Class (AIIC), and Field Impact Insulation Class (FIIC) (at least as in paragraphs 0087-0088, 0104 and 0137-0138, wherein fiducial markers are utilized to accurately detect and/or position said robotic vehicle within a given environment, and further wherein said AGV’s may have different shapes and sizes depending on the type of item/object being transported through the environment).  Examiner notes wherein the claim language, “for receiving a tapping machine” and “configured to hold a tapping machine” appears to be intended use, as the “tapping machine” is not positively claimed within the currently provided claim limitations.  Examiner further notes wherein based on Applicant’s disclosure, the tapping machine and corresponding ASTM test methods are well known in the art, as dictated by the known preestablished ASTM methods/standards. The claimed robotic platform, is simply utilized for switching a manual task to an automated task for moving said object (i.e. tapping machine, machine, etc.) from one location to another (i.e. different) predefined location and the well-known tapping machine is operated and corresponding testing method are still performed in the exact same well-known process.  
Pinsky teaches a system and corresponding method for performing one or more tasks with a mobile unit (i.e. robotic platform). Pinsky teaches wherein said mobile units may include a controller, memory, a power source, motors and a set of sensors.  Pinsky further teaches wherein any known methods used by robots or other automated systems may be used by mobile units to carry and place equipment at a desired location or position (Figures 2 & 3; at least as in paragraphs 0025, 0033-0036 and 0067).
As gleaned from the teachings of Russell and Pinsky, both prior art references teach wherein a robotic platform is utilized to automate an otherwise manual process/task. As noted above Russell and Pinsky both teach wherein a robotic platform is utilized to transfer one item/equipment to one or more particular locations, such that the robotic platform replaces the manual activity of transferring the item/equipment between said two or more locations.  Therefore, Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Russell, to include Pinsky’s teaching of utilizing a mobile robot for transporting equipment between two or more locations, thereby automating the manual repositioning of an item/machine, between a first location and a second (i.e. different) location, since both Russell and Pinsky teach wherein said robotic vehicle may be utilized in place of manual relocation, to automate and more efficiently/accurately transport an item/machine between two different locations.  Examiner further contends wherein it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to automate the movement of said equipment (i.e. tapping machine), since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 2, Russell and Pinsky are silent specifically regarding wherein the frame includes omni wheels.  Examiner notes wherein omni wheels are well known within the art of robotics, and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide omni wheels with the drive system of Russell, as modified by Pinsky above, since omni wheels are known for providing robotic movement in virtually any direction including sideways, which is further exemplified by Koselka et al (US 2005/0216126 A1, at least as in paragraph 0031).
Regarding claim 3, in view of the above combination of Russell and Pinsky, Russell further discloses the robotic platform further comprising fiducial markers positioned on the frame and wherein the at least one sensor identifies a frame position in space based on a sensor signal reflecting a position of the fiducial markers (at least as in paragraphs 0087-0088, 0104 and 0137-0138, wherein fiducial markers are utilized to accurately detect and/or position said robotic vehicle within a given environment).
Regarding claim 4, in view of the above combination of Russell and Pinsky, Russell further discloses wherein the at least one sensor comprises a webcam, camera or like image CCD pick-up device (Figure 3A, sensor 306, 308; at least as in paragraphs 0081-0084, wherein the sensors may be vision sensors (i.e. stereo cameras)).
Regarding claim 5, in view of the above combination of Russell and Pinsky, Russell further discloses wherein the controller operates a software application that processes signals from the at least one sensor to determine positions the machine should move through the four positions required by the ASTM test methods (at least as in paragraph 0044-0050, wherein the control system 118 receives inputs from a user and/or sensors and is operated to move throughout the environment to perform one or more tasks).
Regarding claim 6, Russell and Pinsky are silent specifically regarding wherein the robotic platform further comprises vibration isolators located between said frame and said tapping machine.  Examiner notes wherein Applicant provides in the disclosure, specifically page 9, wherein the frame may include “Depending on the machine, one option is to line the aluminum frame with vibration isolators before placing the tapping machine on it.”  That said, Examiner contends wherein vibration isolation is a commonly used technique for reducing or suppressing unwanted vibrations in structures and machines, and further wherein with this technique, the device or system of interest is isolated from the source of vibration through insertion of a resilient member or isolator.  Therefore, Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Russell, as modified by Pinsky above, to include the well-known technique of employing vibration isolators, such that unwanted vibrations may be reduced by the AGV of modified Russell.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2017/0357270 A1) in view of Pinsky et al (US 2015/0257355 A1, hereinafter Pinsky) and further in view of Cheung et al (US 2015/0176270 A1, hereinafter Cheung).
The teachings of Russell and Pinsky have been discussed above.
Regarding claim 8, Russell discloses an automatic system for implementing ASTM test methods, comprising: 
a robotic platform for a tapping machine, the robotic platform comprising: 
at least one sensor (Figure 3A, sensor 306, 308; at least as in paragraphs 0081-0084, wherein the sensors may be vision sensors (i.e. stereo cameras)); 
a controller (Figure 1, controller 108; at least as in paragraph 0040 and 0043); 
a frame (Figure 3B, top surface 344) for receiving a tapping machine (at least as in paragraph 0087, wherein the top surface 344 of the AGV 340 may be used to place boxes or other objects for transport between different locations, and further wherein said AGV’s may have different shapes and sizes depending on the type of item/object being transported through the environment); and 
a motor (Figure 1, mechanical components 110) attached to the frame for moving the frame with the tapping machine received thereon (at least as in paragraphs 0051, wherein the motor is configured to move the vehicle system); 
wherein the frame is configured to hold a tapping machine, or other machine with a proportional-derivative control, 
wherein the motor is configured to receive commands from the controller, wherein the motor is further configured to move the frame and tapping machine, wherein said commands include commands to move said the frame and tapping machine in a precise manner through the four positions required by one or more of American Society for Testing and Materials (ASTM) Test Methods E1007, E492, and standard tests for Impact Insulation Class (IIC), Apparent Impact Insulation Class (AIIC), and Field Impact Insulation Class (FIIC) (at least as in paragraphs 0087-0088, 0104 and 0137-0138, wherein fiducial markers are utilized to accurately detect and/or position said robotic vehicle within a given environment, and further wherein said AGV’s may have different shapes and sizes depending on the type of item/object being transported through the environment).  Examiner further notes wherein based on Applicant’s disclosure, the tapping machine and corresponding ASTM test methods are well known in the art, as dictated by the known preestablished ASTM methods/standards. The claimed robotic platform, is simply utilized for switching a manual task to an automated task for moving said object (i.e. tapping machine, machine, etc.) from one location to another (i.e. different) predefined location and the well-known tapping machine is operated and corresponding testing method are still performed in the exact same well-known process.  
Pinsky teaches a system and corresponding method for performing one or more tasks with a mobile unit (i.e. robotic platform). Pinsky teaches wherein said mobile units may include a controller, memory, a power source, motors and a set of sensors.  Pinsky further teaches wherein any known methods used by robots or other automated systems may be used by mobile units to carry and place equipment at a desired location or position (Figures 2 & 3; at least as in paragraphs 0025, 0033-0036 and 0067).
As gleaned from the teachings of Russell and Pinsky, both prior art references teach wherein a robotic platform is utilized to automate an otherwise manual process/task. As noted above Russell and Pinsky both teach wherein a robotic platform is utilized to transfer one item/equipment to one or more particular locations, such that the robotic platform replaces the manual activity of transferring the item/equipment between said two or more locations.  Therefore, Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Russell, to include Pinsky’s teaching of utilizing a mobile robot for transporting equipment between two or more locations, thereby automating the manual repositioning of an item/machine, between a first location and a second (i.e. different) location, since both Russell and Pinsky teach wherein said robotic vehicle may be utilized in place of manual relocation, to automate and more efficiently/accurately transport an item/machine between two different locations.  That said, Russell and Pinsky are silent specifically wherein a tapping machine is included with the automatic system.
Cheung discloses a tapping machine that is utilized for testing and measuring the impact of sound insulation performance according to one or more standards including ASTM E492, wherein said tapping machine is moved to four required positions within a room in which the test is being performed (Figure 7; at least as in paragraphs 0072-0073).   Examiner notes wherein the robotic platform for a tapping machine, or another machine, simply appears to be a means for moving said tapping machine, or another machine from one location to another (i.e. different) location.  Examiner further notes wherein based on Applicant’s disclosure, the tapping machine and corresponding ASTM test methods are well known in the art, as dictated by the known preestablished ASTM methods/standards, and as further exemplified by Cheung herein, and further the claimed robotic platform, is simply utilized for switching from a manual to an automated means for moving said object (i.e. tapping machine, machine, etc.) from one location to another (i.e. different) predefined location and the well-known tapping machine is operated and corresponding testing method are still performed in the exact same well-known process.  Therefore, Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Russell and Pinsky, to include Cheung’s teaching providing a tapping machine as the object/machine to be transported, in order to automate the manual repositioning of said tapping machine, between a first location and a second (i.e. different) location, with said robotic vehicle for more efficiently transporting said item/object (i.e. tapping machine) between said respective locations, since Russell and Pinsky both teach wherein said robotic vehicle may be utilized in place of manual relocation, to automate and more efficiently/accurately transport an item/machine between two different locations.  Examiner further contends wherein it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to automate the movement of said equipment (i.e. tapping machine), since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 9, Russell, Pinsky and Cheung are silent specifically regarding wherein the frame includes omni wheels.  Examiner notes wherein omni wheels are well known within the art of robotics, and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide omni wheels with the drive system of Russell, since omni wheels are known for providing robotic movement in virtually any direction including sideways, which is further exemplified by Koselka et al (US 2005/0216126 A1, at least as in paragraph 0031)
Regarding claim 10, in view of the above combination of Russell, Pinsky and Cheung, Russell further discloses the robotic platform further comprising fiducial markers positioned on the frame and wherein the at least one sensor identifies a frame position in space based on a sensor signal reflecting a position of the fiducial markers (at least as in paragraphs 0087-0088, 0104 and 0137-0138, wherein fiducial markers are utilized to accurately detect and/or position said robotic vehicle within a given environment).
Regarding claim 11, in view of the above combination of Russell, Pinsky and Cheung, Russell further discloses wherein the at least one sensor comprises a webcam, camera or like image CCD pick-up device (Figure 3A, sensor 306, 308; at least as in paragraphs 0081-0084, wherein the sensors may be vision sensors (i.e. stereo cameras)).
Regarding claim 12, in view of the above combination of Russell, Pinsky and Cheung, Russell further discloses wherein the controller operates a software application that processes signals from the at least one sensor to determine positions the machine should move through the four positions required by the ASTM test methods (at least as in paragraph 0044-0050, wherein the control system 118 receives inputs from a user and/or sensors and is operated to move throughout the environment to perform one or more tasks).
Regarding claim 13, Russell, Pinsky and Cheung are silent specifically regarding wherein the robotic platform further comprises vibration isolators located between said frame and said tapping machine.  Examiner notes wherein Applicant provides in the disclosure, specifically page 9, wherein the frame may include “Depending on the machine, one option is to line the aluminum frame with vibration isolators before placing the tapping machine on it.”  That said, Examiner contends wherein vibration isolation is a commonly used technique for reducing or suppressing unwanted vibrations in structures and machines, and further wherein with this technique, the device or system of interest is isolated from the source of vibration through insertion of a resilient member or isolator.  Therefore, Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Russell, as modified by Pinsky and Cheung above, to include the well-known technique of employing vibration isolators, such that unwanted vibrations may be reduced by the AGV of modified Russell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following references, which are in the same field of endeavor as the instant invention, and similarly read on many of the currently provided claim limitations;
US 2006/0195226 A1, issued to Matsukawa et al, which is directed towards a mobile robot system and program for controlling said mobile robot system, in which the mobile robot transfers an article from one location to another location.
US 9,804,577 B1, issued to Troy et al, which is directed towards a remotely operated mobile stand-off measurement and inspection system, which teaches a mobile robot that includes one or more measurement instruments which are precisely controlled to a particular position.
	US 2010/0234993 A1, issued to Seelinger et al, which is directed towards a method and system for providing autonomous control of a platform, in which a mobile robot system is controlled such that an instrument is accurately positioned relative to a target location, such that a number of human interactions required in order to place said instrument in a particular location is minimized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664